


Exhibit 10.57

 

Execution Version

 

SECOND OMNIBUS AMENDMENT TO

CONSTRUCTION LOAN DOCUMENTS

 

Project commonly know as the

 

“Residences at Kapalua Bay”

 

THIS SECOND OMNIBUS AMENDMENT TO CONSTRUCTION LOAN DOCUMENTS (the “Second
Amendment”) is made as of February 11, 2009, by and among KAPALUA BAY, LLC
(“Borrower”), CENTRAL PACIFIC BANK, a Hawaii bank (“Central Pacific”), DEUTSCHE
HYPOTHEKENBANK (ACTIEN-GESELLSCHAFT) (“Deutsche Hypo”), LANDESBANK
BADEN-WÜRTTEMBERG (“LBBW”), SWEDBANK AB (PUBL), NEW YORK BRANCH (“Swedbank”), MH
KAPALUA VENTURE, LLC (“MH Kapalua”), LEHMAN BROTHERS HOLDINGS INC. (“LBHI;”
LBHI, Central Pacific, Deutsche Hypo, LBBW, Swedbank and MH Kapalua being
referred to herein individually as a “Lender” and collectively as the
“Lenders”), Central Pacific as agent for the Lenders (the “Agent”), MAUI LAND &
PINEAPPLE COMPANY, INC. (“ML&P”), THE RITZ-CARLTON DEVELOPMENT COMPANY, INC.
(“Ritz-Carlton”), EXCLUSIVE RESORTS DEVELOPMENT COMPANY, LLC (“ERDC”; ERDC, ML&P
and Ritz Carlton being referred to herein individually as a “Guarantor” and
collectively as “Guarantors”), KAPALUA BAY HOLDINGS, LLC (“Holdings”), EXCLUSIVE
RESORTS, LLC (“Exclusive Resorts”) and MARRIOTT INTERNATIONAL, INC. (“MII”).

 

RECITALS

 

A.            Borrower is the fee owner of that certain tract of land located in
Lahaina, Maui, Hawaii, and being more fully described in Exhibit A-1 of the
Amended and Restated Loan Agreement (as defined below) (the “Development Land”).

 

B.            Borrower is the owner of a leasehold interest in that certain
tract of land located in Lahaina, Maui, Hawaii, and being more fully described
in Exhibit A-2 of the Amended and Restated Loan Agreement (the “Spa Land”; and
collectively with the Development Land, the “Land”).

 

C.            Borrower is developing a residential development on the
Development Land and has submitted the Development Land to a condominium
property and fractional ownership regime which includes for-sale Residential
Condominium Units and Fractional Ownership Units.  The Spa Land is being
developed as a Spa for the benefit of the guests and residents of the Project. 
The Land, the Spa and the other Improvements and the Personal Property located
thereon are collectively sometimes

 

1

--------------------------------------------------------------------------------


 

referred to as the “Project”.

 

D.            LBHI, as lender, and Borrower, as borrower, entered into a
Construction Loan Agreement, dated as of July 14, 2006, as amended from time to
time (the “Original Construction Loan Agreement”), pursuant to which LBHI agreed
to make a loan to Borrower in the aggregate amount of up to $370,000,000 to
finance in part the construction of the Project (the “Original Loan”).

 

E.             LBHI and Borrower entered into a Note Splitter and Reaffirmation
Agreement, dated as of January 26, 2007, pursuant to which the original note
delivered by Borrower pursuant to the Original Construction Loan Agreement was
split, divided and apportioned into the following six separate promissory notes
delivered by Borrower to LBHI: (i) the Amended, Severed and Restated Promissory
Note (Note A-1) in the principal amount of $30,000,000 (the “Split Note A-1”),
(ii) the Amended, Severed and Restated Promissory Note (Note A-2) in the
principal amount of $25,000,000 (the “Split Note A-2”); (iii) the Amended,
Severed and Restated Promissory Note (Note A-3) in the principal amount of
$25,000,000 (the “Split Note A-3”); (iv) the Amended, Severed and Restated
Promissory Note (Note A-4) in the principal amount of $15,000,000 (the “Split
Note A-4”); (v) Amended, Severed and Restated Promissory Note (Note A-5) in the
principal amount of $255,000,000 (the “Split Note A-5” and together with Note
A-1, Note A-2, Note A-3 and Note A-4, collectively, the “Split A Notes”); and
(vi) the Amended, Severed and Restated Promissory Note (Note B) in the principal
amount of $20,000,000 (the “Split Note B”, and collectively with the Split A
Notes, the “Split Notes”).

 

F.             Pursuant to Assignment and Assumption Agreements, each dated
February 1, 2007, LBHI subsequently assigned the Split Note A-1 to Central
Pacific, the Split Note A-2 to Landesbank Sachsen Girozentrale (predecessor in
interest to LBBW) and the Split Note A-3 to Deutsche Hypo.  LBHI retained the
Split Note A-4, the Split Note A-5 and the Split Note B.  Swedbank subsequently
became the assignee and successor-in-interest to the Split Note B.

 

G.            Pursuant to the Co-Lending Agreement, dated as of February 1,
2007, as amended from time to time (the “Co-Lending Agreement”), among LBHI, as
agent, and the holders of the Split Notes, the holders of the Split Notes
appointed LBHI as agent for the holders of the Split Notes (in such capacity,
the “Prior Agent”).

 

H.            Pursuant to a Master Assignment and Assumption and Modification
Agreement, dated as of the date hereof, among Prior Agent, the holders of the
Split

 

2

--------------------------------------------------------------------------------


 

Notes, the Lenders and Borrower, the holders of the Split Notes assigned their
outstanding loans and a portion of their funding commitments under the Original
Construction Loan Agreement to the Lenders and the remaining portion of the
unfunded loan commitment of the Split Note Holders under the Original
Construction Loan Agreement was cancelled, and a portion of the outstanding
balance of the Split Note B was repaid.

 

I.              Pursuant to a letter agreement dated as of the date hereof among
Borrower, the Lenders and the Prior Agent as resigning agent and the Agent as
successor agent, (i) the Prior Agent resigned as agent for the Lenders,
(ii) Agent was appointed the successor agent for the Lenders and (iii) the Prior
Agent assigned to the Agent its rights and privileges as agent under the
Co-Lending Agreement and the Loan Documents.

 

J.             Borrower, the Lenders and Agent have entered into an Amended and
Restated Construction Loan Agreement (the “Amended and Restated Loan
Agreement”), dated as of the date hereof, which amends and restates the Original
Loan Agreement in its entirety and supersedes and terminates the Co-Lending
Agreement.

 

K.            Borrower, Agent, the Lenders, Guarantors, Holdings, Exclusive
Resorts, and MII hereto desire to modify and amend the Loan Documents in the
manner hereinafter set forth.

 

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower, Agent, the Lenders, Guarantors, Holdings,  Exclusive
Resorts and MII, intending to be legally bound, do hereby covenant and agree as
follows:

 

1.             Recitals and Definitions. The recitals set forth herein are true
and accurate and are incorporated herein by reference. Capitalized terms which
are not specifically defined herein shall have the meanings set forth in the
Amended and Restated Loan Agreement.

 

2.             Amendments to Loan Documents.  The Loan Documents, other than the
Amended and Restated Loan Agreement, are hereby amended, supplemented and
modified as of the date hereof as follows:

 

(a)           All references in the Loan Documents to the “Note” shall mean and
refer, collectively, to the Facility A Notes, the Facility B-1 Notes, the
Facility B-2 Notes,

 

3

--------------------------------------------------------------------------------


 

the Facility C-1 Notes and the Facility C-2 Notes.

 

(b)           All references in the Loan Documents to the “Loan” shall mean the
Loans.

 

(c)           All references in the Loan Documents to the “Loan Documents” shall
mean the Loan Documents.

 

(d)           All references in the Loan Documents to the “Loan Agreement” shall
mean the Original Loan Agreement, as amended and restated by the Amended and
Restated Loan Agreement, as the same may be amended, modified and supplemented
from time to time.

 

(e)           All references in the Loan Documents to the “CM Agreement” shall
mean the Project Management Development Agreement between Kapalua Bay, LLC and
The Ritz Carlton Development Company, Inc. dated as of October 1, 2004, as
amended by the First Addendum to Project Management Development Agreement, dated
as of January 21, 2009, as the same may be further amended, modified and
supplemented from time to time.

 

(f)            All references in the Loan Documents to any Loan Document shall
be deemed to mean such Loan Document, as modified by this Second Amendment or
the Second Omnibus Amendment to Recorded Construction Loan Documents dated as of
the date hereof (the “Second Amendment to Recorded Loan Documents”), as the case
may be, as the same may be further amended, modified and supplemented from time
to time.

 

(g)           Each reference to “Lender” under any Loan Document, other than the
Amended and Restated Loan Agreement and other than the Notes, shall mean (i) in
the context of any reference to the Loans or to the Notes, the Lenders or a
Lender, as the context may require, and (ii) in all other respects, Central
Pacific, as Agent, and its successors and assigns in such capacity.

 

(h)           All notices to be sent to “Lender” under any Loan Document, other
than the Amended and Restated Loan Agreement and other than the Notes, shall be
sent to Agent, as follows:

 

Central Pacific Bank, as Agent

220 South King Street, Suite 2000

Honolulu, Hawaii 96813

 

4

--------------------------------------------------------------------------------


 

Attention: Ryan M. Harada

Telecopy: 808-544-0719

Telephone: 808-544-0714

 

With a copy to:

 

TriMont Real Estate Advisors, Inc.

Monarch Tower

3424 Peachtree Road NE, Suite 2200

Atlanta, Georgia 30326

Attention: Nancy A. Wilson

Telecopy: 404-582-8759

Telephone: 404-954-5284

 

(i)            The rules of construction set forth in Section 2.2 of the Amended
and Restated Loan Agreement shall apply to each Loan Document as if fully set
forth therein.

 

3.             Amendments to Pledge of Accounts, Security Agreement and Rights
to Payment.  The Pledge of Accounts, Security Agreement and Rights to Payment is
hereby amended as of the date hereof as follows:

 

(a)               Section 1 is hereby restated as follows:

 

“1.  PLEDGE OF ACCOUNTS AND GRANT OF SECURITY INTEREST.  For valuable
consideration, the undersigned, KAPALUA BAY LLC, a Delaware limited liability
company (“Debtor”), hereby assigns and pledges to CENTRAL PACIFIC BANK, a Hawaii
bank (“Agent”), and hereby grants, assigns and transfers to Agent a security
interest in the following property, rights, agreements, escrow accounts, deposit
accounts, accounts receivable, chattel paper, instruments, documents and general
intangibles or other rights to payment (collectively called the “Collateral”):

 

(i)  all Condominium Deposit Accounts, including, without limitation, Escrow
Agent’s Account No. 0003-232433 at Bank of Hawaii, in their 130 Merchant Street,
Honolulu, HI 96813, branch (collectively, the “Accounts”), which now or
hereafter may be

 

5

--------------------------------------------------------------------------------


 

held for Debtor, including by First American Title Company, Inc., as agent
(“Escrow Agent”) and all certificates and instruments, if any, from time to time
representing or evidencing the Condominium Deposits, as well as all Contract
Deposits held in the Accounts to the extent permitted under applicable law;

 

(ii)  the Condominium Release Payment Account and all amounts held in such
account;

 

(iii)  the Facility A Excess Proceeds Account and all amounts held in such
account;

 

(iv)  the Expense Reserve Account and all amounts held in such account; and

 

(v)  to the extent not otherwise included, all Proceeds and products of any of
the foregoing.

 

For purposes of this Agreement, “Proceeds” shall mean all renewals thereof,
including all securities, guaranties, warranties, indemnity agreements,
insurance policies, purchase and upgrade agreements, and other agreements
pertaining to the same or the property described therein, together with whatever
is receivable or received when any of the Collateral or proceeds thereof are
sold, collected, exchanged, or otherwise disposed of, whether such disposition
is voluntary or involuntary, including without limitation, (a) all accounts,
contract rights, chattel paper, instruments, general intangibles and rights to
payment of every kind now or at any time hereafter arising from any such sale,
lease, collection, exchange or other disposition of any of the foregoing,
(b) all rights to payment, including returned premiums, with respect to any
insurance relating to any of the foregoing, and (c) all rights to payment with
respect to any cause of action affecting or relating to any of the foregoing
(hereinafter called “Proceeds”).”

 

(b)              All references to “Default Interest Rate” shall mean the
“Default Rate”.

 

6

--------------------------------------------------------------------------------


 

(c)               All references to “Purchasers” shall mean the purchasers under
any Contract of Sale.

 

(d)              All references to “Residence Apartments Purchase Agreements”
shall mean the Contracts of Sale.

 

(e)               All references to “Sales Agreement Deposits” shall mean
Contract Deposits.

 

(f)               All references to “Sales Deposit Escrow Account” shall mean
the Condominium Deposit Account.

 

4.             Environmental Indemnity.  The Environmental Indemnity is hereby
amended as of the date hereof by deleting “Article 23 of the Loan Agreement” in
Section 17 and inserting in lieu thereof “Article XXIV of the Loan Agreement.”

 

5.             Completion Guaranty.  The Completion Guaranty is hereby amended
as of the date hereof as follows:

 

(a)               Section 4 is amended by deleting “Section 12.1 of the Loan
Agreement” and inserting in lieu thereof “Section 11.1 of the Loan Agreement.”

 

(b)              Section 13 is amended by deleting “Article 23 of the Loan
Agreement” and inserting in lieu thereof “Article XXIV of the Loan Agreement.”

 

6.             Recourse Guaranty.  The Recourse Guaranty is hereby amended as of
the date hereof by deleting “Article 23 of the Loan Agreement” in Section 10 and
inserting in lieu thereof “Article XXIV of the Loan Agreement.”

 

7.               Ratification of Loan Documents; No Defenses. Except as
expressly modified and amended herein and in the Second Amendment to Recorded
Loan Documents, as the case may be, all of the terms, covenants, promises,
warranties, representations and conditions of the Loan Documents shall remain in
full force and effect.  The Loan Documents, as amended by this Second Amendment
and the Second Amendment to Recorded Loan Documents, as the case may be, are
hereby acknowledged, ratified, confirmed, authorized, approved and affirmed in
all respects. Borrower hereby acknowledges, confirms and warrants to Agent and
Lenders that as of the date of this Second Amendment it has no defenses, claims,
rights of set-off or counterclaims against Agent or Lenders under, arising out
of, or in connection with any

 

7

--------------------------------------------------------------------------------


 

of the Loan Documents to which it is a party or against any of the indebtedness
evidenced, advanced or secured thereby, any and all of which Borrower hereby
expressly waives.

 

8.               Joinder and Ratification by Guarantors. Each Guarantor hereby
acknowledges, ratifies, confirms and affirms that the Facility A Notes, the
Facility B-1 Notes, the Facility B-2 Notes, the Facility C-1 Notes and the
Facility C-2 Notes have been issued as set forth in the Amended and Restated
Loan Agreement.  The Loan Documents, as amended by this Second Amendment, and
the Keep Whole Letters are hereby acknowledged, ratified, confirmed, authorized
and approved and affirmed in all respects by each Guarantor.  Each Guarantor
hereby reaffirms and ratifies its obligations, representations and warranties
under the Guaranties to Agent and Lenders with respect to its obligations under
each Note. Each Guarantor hereby acknowledges, confirms and warrants to Agent
and Lenders that as of the date of this Second Amendment it has no defenses,
claims, rights of set-off or counterclaims against Agent or Lenders under,
arising out of, or in connection with any of the Loan Documents, to which it is
a party, including the Keep Whole Letters and Guaranties, or against any of the
indebtedness evidenced, advanced or guarantied thereby, any and all of which
each Guarantor hereby expressly waives.

 

9.               Joinder and Ratification by Holdings. Holdings hereby
acknowledges, ratifies, confirms and affirms that the Facility A Notes, the
Facility B-1 Notes, the Facility B-2 Notes, the Facility C-1 Notes and the
Facility C-2 Notes have been issued as set forth in the Amended and Restated
Loan Agreement.  The Loan Documents, as amended by this Second Amendment,
including the Pledge and Security Agreement, are hereby acknowledged, ratified,
confirmed, authorized and approved and affirmed in all respects by Holdings.
Holdings hereby reaffirms and ratifies its respective obligations,
representations and warranties under of the Loan Documents to which it is a
party to Agent and Lenders with respect to their obligations under each Note.
Holdings hereby acknowledges, confirms and warrants to Agent and Lenders that as
of the date of this Second Amendment it has no defenses, claims, rights of
set-off or counterclaims against Agent and Lenders under, arising out of, or in
connection with any of the Loan Documents to which it is a party, including the
Pledge and Security Agreement, or against any of the indebtedness evidenced,
advanced or guarantied thereby, any and all of which Holdings hereby expressly
waives.

 

10.             Joinder and Ratification by Exclusive Resorts. Exclusive Resorts

 

8

--------------------------------------------------------------------------------


 

hereby acknowledges, ratifies, confirms and affirms that the Facility A Notes,
the Facility B-1 Notes, the Facility B-2 Notes, the Facility C-1 Notes and the
Facility C-2 Notes have been issued as set forth in the Amended and Restated
Loan Agreement. The Loan Documents, as amended by this Second Amendment,
including the Price Protection Letter and the Keep Whole Letters, are hereby
acknowledged, ratified, confirmed, authorized and approved and affirmed in all
respects by Exclusive Resorts. Exclusive Resorts hereby reaffirms and ratifies
its obligations, representations and warranties under any of the Loan Documents
to which it is a party, including the Price Protection Letter and the Keep Whole
Letters, to Agent and Lenders.  Exclusive Resorts hereby acknowledges, confirms
and warrants to Agent and Lenders that as of the date of this Second Amendment
it has no defenses, claims, rights of set-off or counterclaims against Agent and
Lenders under, arising out of, or in connection with any of the Loan Documents
to which it is a party, including the Price Protection and the Keep Whole
Letters or against any of the indebtedness evidenced, advanced or guarantied
thereby, any and all of which Exclusive Resorts hereby expressly waives.

 

11.             Joinder and Ratification by MII. MII hereby acknowledges,
ratifies, confirms and affirms that the Facility A Notes, the Facility B-1
Notes, the Facility B-2 Notes, the Facility C-1 Notes and the Facility C-2 Notes
have been issued as set forth in the Amended and Restated Loan Agreement. The
Loan Documents, as amended by this Second Amendment, including the Keep Whole
Letters, are hereby acknowledged, ratified, confirmed, authorized and approved
and affirmed in all respects by MII.  MII hereby reaffirms and ratifies its
obligations, representations and warranties under any of the Loan Documents to
which it is a party, including the Keep Whole Letters, to Agent and Lenders. 
MII hereby acknowledges, confirms and warrants to Agent and Lenders that as of
the date of this Second Amendment it has no defenses, claims, rights of set-off
or counterclaims against Agent and Lenders under, arising out of, or in
connection with any of the Loan Documents to which it is a party, including the
Keep Whole Letters or against any of the indebtedness evidenced, advanced or
guarantied thereby, any and all of which MII hereby expressly waives.

 

12.             Confirmation of Lien. Borrower acknowledges and agrees that the
Mortgage, as amended, constitutes a valid first lien upon the Land in favor of
Agent and that the Loan Documents constitute valid and binding agreements of
obligations of the parties thereto with respect to the Loans. The Property is
and shall remain subject to and encumbered by the respective liens, charges and
encumbrances of the Mortgage and nothing herein shall affect or be construed to
affect the lien, charge or encumbrance of the

 

9

--------------------------------------------------------------------------------


 

Mortgage or the priority thereof or of this Second Amendment over other liens or
encumbrances.

 

13.             No Oral Modification. This Second Amendment may not be amended
except upon the written agreement of all of the parties hereto; provided that
the foregoing shall not limit or modify the provisions set forth in Section 23.2
of the Amended and Restated Loan Agreement relating to amendments, waivers and
modifications of the Loan Documents.

 

14.             Binding Upon Successors and Assigns. This Second Amendment shall
inure to the benefit of, and shall be binding upon, the parties hereto and their
respective successors and permitted assigns under the Amended and Restated Loan
Agreement.

 

15.             Headings. The headings of the sections and subsections of this
Second Amendment are for convenience of reference only and shall not be
considered a part hereof nor shall they be deemed to limit or otherwise affect
any of the terms or provisions hereof.

 

16.             Validity of Provisions. Any provision of this Second Amendment
which may prove unenforceable under law shall not affect the validity of the
other provisions hereof.

 

17.             Judicial Interpretation. Should any provision of this Second
Amendment, the Amended and Restated Loan Agreement or any of the other Loan
Documents require judicial interpretation, it is agreed that a court
interpreting or construing the same shall not apply a presumption that the terms
hereof shall be more strictly construed against any party by reason of the
rule of construction that a document is to be construed more strictly against
the party who itself or through its agent prepared the same, it being agreed
that all parties hereto have participated in the preparation of this Second
Amendment.

 

18.             Time: Construction; Exhibits and Schedules. All references to
the singular or plural number or masculine, feminine or neuter gender shall, as
the context requires, include all others. All references to sections,
paragraphs, and exhibits are to this Second Amendment unless otherwise
specifically noted. The use of the words “hereof’, “hereunder,” “herein” and
words of similar import shall refer to this entire Second Amendment and not to
any particular section, paragraph or portion of this Second Amendment unless
otherwise specifically noted. All exhibits attached hereto are by this reference
made a part of this Second Amendment for all purposes.

 

10

--------------------------------------------------------------------------------

 

19.             Counterparts. This Second Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page of this Second Amendment by
facsimile or electronic transmission of a PDF file shall be effective delivery
of a manually executed counterpart of this Second Amendment.

 

20.             Governing Law. THIS SECOND AMENDMENT WAS NEGOTIATED IN THE STATE
OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITATION, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS SECOND AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND APPLICABLE LAW
OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF
BORROWER. HOLDINGS, GUARANTOR, EXCLUSIVE RESORTS AND MII HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER
JURISDICTION GOVERNS THIS SECOND AMENDMENT, AND THIS SECOND AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF.  NOTWITHSTANDING THE
FOREGOING, PROVISIONS IN THIS SECOND AMENDMENT AND THE OTHER LOAN DOCUMENTS WITH
RESPECT TO THE CREATION, PERFECTION, PRIORITY, ENFORCEMENT AND FORECLOSURE OF
THE LIENS AND SECURITY INTERESTS CREATED HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROJECT IS LOCATED.

 

21.             Conflicting Provisions. In the event of any conflict between
this Second Amendment or any of the Loan Documents, other than the Amended and
Restated Loan Agreement, the terms of this Second Amendment shall govern and
control.  In the event of any conflict between this Second Amendment and the
Amended and Restated Loan

 

11

--------------------------------------------------------------------------------


 

Agreement, the terms of the Amended and Restated Loan Agreement shall govern and
control.  Whenever possible, the provisions of this Second Amendment shall be
deemed supplemental to and not in derogation of the terms of the Notes, the
Amended and Restated Loan Agreement and the other Loan Documents.

 

22.             Entire Agreement. The Amended and Restated Loan Agreement and
the other Loan Documents, as modified by this Second Amendment or the Second
Amendment to Recorded Loan Documents, as the case may be, and the other
documents executed and delivered in connection herewith constitute the entire
agreement among the parties with respect to the subject matter hereof, and all
understandings (oral or written) and agreements heretofore had among the parties
are merged in or contained in such documents.

 

23.             SUBMISSION TO JURISDICTION. TO THE GREATEST EXTENT PERMITTED BY
LAW, EACH OF BORROWER. HOLDINGS, GUARANTOR, EXCLUSIVE RESORTS AND MII HEREBY
WAIVES ANY AND ALL RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY THE AGENT. WITH
RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THIS SECOND AMENDMENT
(EACH, A “PROCEEDING”), EACH OF BORROWER. HOLDINGS, GUARANTOR, EXCLUSIVE RESORTS
AND MII IRREVOCABLY (A) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE CIRCUIT
COURT OF THE SECOND CIRCUIT, STATE OF HAWAII, THE FEDERAL DISTRICT COURT FOR THE
DISTRICT OF HAWAII, OR ANY FEDERAL OR STATE COURT SITTING IN NEW YORK COUNTY,
NEW YORK, AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE
LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM
THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES
THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT DOES NOT
HAVE JURISDICTION OVER SUCH PARTY. NOTHING IN THIS SECOND AMENDMENT SHALL
PRECLUDE THE AGENT OR ANY LENDER FROM BRINGING A PROCEEDING IN ANY OTHER
JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.
EACH OF BORROWER. HOLDINGS, GUARANTOR, EXCLUSIVE RESORTS AND MII FURTHER AGREES
AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR
UNDER APPLICABLE LAW, ALL SERVICE OF

 

12

--------------------------------------------------------------------------------


 

PROCESS IN ANY PROCEEDING IN THE CIRCUIT COURT OF THE SECOND CIRCUIT, STATE OF
HAWAII, THE FEDERAL DISTRICT COURT FOR THE DISTRICT OF HAWAII, OR ANY FEDERAL OR
STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK, MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO EACH OF BORROWER.
HOLDINGS, GUARANTOR, EXCLUSIVE RESORTS AND MII AT THE ADDRESS INDICATED IN THE
AMENDED AND RESTATED LOAN AGREEMENT, AND SERVICE SO MADE SHALL BE COMPLETE UPON
RECEIPT; EXCEPT THAT IF SUCH PARTY SHALL REFUSE TO ACCEPT DELIVERY, SERVICE
SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.

 

24.             WAIVER OF JURY TRIAL. BORROWER, HOLDINGS, GUARANTOR, EXCLUSIVE
RESORTS AND MII, LENDERS AND AGENT HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY FOREVER WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON THIS SECOND AMENDMENT OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS SECOND AMENDMENT, THE AMENDED AND RESTATED LOAN AGREEMENT,
THE NOTES OR ANY OTHER DOCUMENTS EXECUTED IN CONJUNCTION HEREWITH OR THEREWITH
OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY OR THE EXERCISE BY ANY PARTY OF ITS RIGHTS
UNDER THIS SECOND AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR IN ANY WAY
ARISING OUT OF OR RELATED IN ANY MANNER WITH THE SUBJECT MATTER HEREOF OR
THEREOF (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS
SECOND AMENDMENT OR ANY OF THE LOAN DOCUMENTS AND ANY CLAIM OR DEFENSE ASSERTING
THAT THIS SECOND AMENDMENT OR ANY OTHER LOAN DOCUMENT WAS FRAUDULENTLY INDUCED
OR IS OTHERWISE VOID OR VOIDABLE). EACH OF BORROWER. HOLDINGS, GUARANTOR,
EXCLUSIVE RESORTS AND MII ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
FOR AGENT AND THE LENDERS TO ENTER INTO AND ACCEPT THIS SECOND AMENDMENT.

 

25.             Further Assurances. Each party hereto agrees promptly to do,
make, execute and deliver all such additional and further acts, things, deeds,
assurances, instruments and documents as the other party may reasonably request
to vest in and

 

13

--------------------------------------------------------------------------------


 

assure to the requesting party its rights (and/or to confirm the agreements and
obligations of the non-requesting party) hereunder or under any of the Loan
Documents. Without limitation of the foregoing, each party agrees to provide
such assurances concerning the effectiveness of this Second Amendment as the
other party may reasonably request.

 

[remainder of page intentionally left blank; signature pages follow]

 

14

--------------------------------------------------------------------------------


 

[Signature Page to Second Omnibus Amendment to Construction Loan Documents]

 

                IN WITNESS WHEREOF, the parties hereto have caused this Second
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

 

 

KAPALUA BAY, LLC

 

 

 

 

 

By:

Kapalua Bay Holdings, LLC, its Managing Member

 

 

 

 

 

 

By:

MLP KB Partner LLC, its Managing Member

 

 

 

 

 

 

By:

Maui Land & Pineapple Company, Inc., Managing Member

 

 

 

 

 

 

 

 

 

By:

/s/ Adele H. Sumida

 

 

 

 

Name:

Adele H. Sumida

 

 

 

 

Title:

Controller & Secretary

 

 

 

 

 

 

 

 

 

By:

/s/ Randall H. Endo

 

 

 

 

Name:

Randall H. Endo

 

 

 

 

Title:

Vice President

 

 

 

 

 

CENTRAL PACIFIC BANK, as Agent

 

 

 

 

 

By:

/s/ Ryan M. Harada

 

 

Name:

Ryan M. Harada

 

 

Title:

Executive Vice President

 

 

 

 

 

CENTRAL PACIFIC BANK

 

 

 

 

 

By:

/s/ Ryan M. Harada

 

 

Name:

Ryan M. Harada

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE HYPOTHEKENBANK (ACTIEN-GESELLSCHAFT)

 

 

 

 

 

By:

/s/ Dirk Wilke

 

 

Name:

Dirk Wilke

 

 

Title:

authorized officer

 

 

 

 

 

By:

/s/ Michael Muller

 

 

Name:

Michael Muller

 

 

Title:

authorized officer

 

 

 

 

 

LANDESBANK BADEN-WÜRTTEMBERG

 

 

 

 

 

By:

 /s/ Diet Milhelm

 

 

Name:

Dietmar Wilhelm

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Nicole Schumacher

 

 

Name:

Nicole Schumacher

 

 

Title:

Assistant Vice President

 

 

 

 

 

SWEDBANK AB (PUBL), NEW YORK BRANCH

 

 

 

 

 

By:

/s/ John Matthews

 

 

Name:

John Matthews

 

 

Title:

General Manager

 

 

 

 

 

By:

/s/ Donald Weiss

 

 

Name:

Donald Weiss

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

LEHMAN BROTHERS HOLDINGS INC., a Delaware corporation, as debtor and debtor in
possession in its Chapter 11 case in the United States Bankruptcy Court for the
Southern District of New York

 

 

 

 

 

By:

/s/ Gerald D. Pietroforte

 

 

Name:

Gerald D. Pietroforte

 

 

Title:

Authorized Signatory

 

 

 

 

 

MH KAPALUA VENTURE, LLC

 

 

 

 

 

By:

Marriott Two Flags, LP, its sole member

 

 

 

 

 

 

By:

Marriott Ownership Resorts, Inc.,

 

 

 

its general partner

 

 

 

 

 

 

By:

/s/ William J. Tennis

 

 

 

Name:

William J. Tennis

 

 

 

Title:

Vice President

 

 

 

 

 

MAUI LAND & PINEAPPLE COMPANY, INC.

 

 

 

 

 

By:

/s/ Adele H. Sumida

 

 

Name:

Adele H. Sumida

 

 

Title:

Controller & Secretary

 

 

 

 

 

By:

/s/ Randall H. Endo

 

 

Name:

Randall H. Endo

 

 

Title:

Vice President

 

 

 

 

 

THE RITZ-CARLTON DEVELOPMENT COMPANY

 

 

 

 

 

By:

/s/ William J. Tennis

 

 

Name:

William J. Tennis

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

EXCLUSIVE RESORTS DEVELOPMENT COMPANY, LLC

 

 

 

 

 

By:

/s/ Brent L. Handler

 

 

Name:

Brent L. Handler

 

 

Title:

President

 

 

 

 

 

EXCLUSIVE RESORTS, LLC

 

 

 

 

 

By:

/s/ Brent L. Handler

 

 

Name:

Brent L. Handler

 

 

Title:

President

 

 

 

 

 

MARRIOTT INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ William J. Tennis

 

 

Name:

William J. Tennis

 

 

Title:

Vice President

 

 

 

 

 

KAPALUA BAY HOLDINGS, LLC

 

 

 

 

 

By:

MLP KB Partner LLC, its Managing Member

 

 

 

 

 

 

By:

Maui Land & Pineapple Company, Inc., Managing Member

 

 

 

 

 

 

 

By:

/s/ Adele H. Sumida

 

 

 

 

Name:

Adele H. Sumida

 

 

 

 

Title:

Controller & Secretary

 

 

 

 

 

 

 

 

 

By:

/s/ Randall H. Endo

 

 

 

 

Name:

Randall H. Endo

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
